Citation Nr: 0615301	
Decision Date: 05/25/06    Archive Date: 06/06/06

DOCKET NO.  04- 41 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Robert Pezold, Associate Counsel




INTRODUCTION

The veteran had active service from July 1973 until September 
1975.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Oakland, California (RO), which denied the benefits sought on 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)). VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA. See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002). See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The Board finds that additional development is required 
pursuant to the VCAA.  Specifically, the veteran claims in 
his PTSD questionnaire, received in January 2004, that he 
witnessed several cable snaps while aboard the USS 
HASSAYAMPA, which resulted in the death of several sailors.  
Service personnel records establish that the veteran had 
service onboard the USS HASSAYAMPA from November 9, 1973 to 
September 12, 1975.  

There is no indication that VA has tried to verify the 
veteran's stressor.  Because the verification of a stressor 
is crucial to establishing service connection for a 
psychiatric disability of PTSD, further effort should be made 
to corroborate the claimed stressful event.

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and request that 
he provide the names and dates of 
treatment for all providers of clinical 
treatment for PTSD since service.  
Following receipt of the requested 
information, and with any necessary 
authorization from the veteran, the RO 
should attempt to obtain a copy of all 
treatment records from the identified 
providers, not already of record, to 
include reports of treatment at the Palo 
Alto VA medical center since October 
2004.  

2.  Contact the Social Security 
Administration and request a copy of all 
clinical records considered in 
conjunction with its May 3, 1995 
disability determination.

3.  Contact the veteran and request a 
statement providing as much detail as 
possible regarding his in-service 
stressors.  He should be asked to provide 
specific details of the cable snap 
incidents aboard the USS HASSAYAMPA (A0-
145), to include the dates, and names, 
ranks, unit of assignment and any other 
identifying information concerning any 
OTHER individuals involved in the events.  
The veteran should be told that the 
information is necessary to obtain 
supportive evidence of the alleged 
stressful events and that failure to 
respond may result in adverse action. 

4.  Request from the U.S. Army and Joint 
Services Records Research Center (JSRRC) 
or other appropriate sources all 
available deck logs for the USS 
HASSAYAMPA (A0-145) from November 9, 1973 
through September 12, 1975, and request 
confirmation of the reported stressors of 
a cable snapping and killing sailors 
aboard the ship.  

5.  Following completion of the above, 
only if the RO deems any stressor to have 
been verified, the RO should schedule the 
veteran for a VA psychiatric examination 
to determine the presence and etiology of 
PTSD.  The RO should identify to the 
examiner the stressor deemed verified by 
VA, and the examiner should be requested 
to identify the stressor that serves as 
the basis for any PTSD diagnosis.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination.

6.  Thereafter, readjudicate the issue on 
appeal and consider all evidence received 
since issuance of the most recent 
Statement of the Case.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






